Title: To James Madison from James Monroe, 10 [11] August 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Augt. 10. [11] 1786.
We went into a Committee of the Whole yesterday. The subject was discuss’d fully, by Pinckny & others & the house ultimately came to the resolution & reporting that we sit agn. Today being the order for the report of the Committee—in part upon subject of the impost in its relation to Pena. & New York, the order above alluded of going into Committee was postpon’d to take up the sd. report. I consider this by no means as evidence that the majority are agnst Jays propositions, on the contrary we have satisfactory documents to believe that 7. States are for it. It depends therefore whether it shall be absolutely defeated (wh. will be the case provided they have but six States) upon the arrival of Wilson & St. Clair & their being in sentiment agnst Jay. If this shall be the case, may you not discover it in conversation & send them up? It was mov’d as we had expected to repeal the ultimatum in his instructions. I hope you have arriv’d in good health. Remember me particularly to Mrs. Triste & Mrs. House. Tell them we shall stay a day or two on our passage thro Phila. with them. I am yr. affte. frid. & servt.
Jas. Monroe.
